Title: To Alexander Hamilton from Thomas Sim Lee, 4 September 1794
From: Lee, Thomas Sim
To: Hamilton, Alexander



Annapolis Sept. 4th 1794
Sir.

I have the honor to acknowledge the receipt of your letter dated the 29th of August intimating the Presidents desire that the Eastern Shore part of the detachment of Militia required from this State should be immediately marched to Baltimore Town. I have also received and beg you to accept my thanks for your private letter of the same date. In conformity to the President’s direction I have issued orders dated the 1st Instant for the assembling of the Troops at the places most convenient for their embarkation for Baltimore; and have engaged the several Brigadiers of Militia on the Eastern Shore to be active in the execution of these orders. I have likewise sent to Baltimore a number of Tents belonging to this State, sufficient for the accommodation of the men during their stay at that place and shall forward some to George Town and perhaps to Frederick Town for the use of those who in the event of further orders may be assembled at those places. Presuming that the advantage of water Carriage and possibly an early junction with the Virginia Detachment may be Contemplated in the fixing on William’s Port as a point of rendezvous for the militia of this State, I think it a very proper place except as to those of Allegany and the Upper part of Washington Counties. These according to the arrangement hereto subjoined, you will perceive, I propose to assemble at Cumberland. If any objection lies against this plan I hope to receive timely information of it.
I see no reason to propose any further alteration to the arrangements suggested, except that knapsacks, Canteens and Camp Kettles will be requisite for the Troops on their march from Baltimore and from George Town (if that place should eventually become a place of partial rendezvous) to Williams Port; and that provision should be made for the accommodation of those who may assemble in the first instance at Cumberland. Perhaps Mr Gale may have received directions on this head, if not I presume you will weigh the expediency of the measure and instruct him accordingly.
It remains to observe that although a disposition to condemn the Conduct of the Insurgents, and to support the Government in its measures to seduce them to a sense of duty may with great truth be ascribed generally to the people of Maryland, this disposition has hitherto produced effects very unequal at different places and at different points of time since the requisition was made. I have however no reason to doubt that it will be complied with, at least so far as respects the Infantry. I am less able to ascertain what number of Artillery and Cavalry will be obtained. From the very recent organization of our Militia the whole number now in training will not much exceed the amount of the requisition, and of these it may be supposed that a considerable portion cannot without great injury to their affairs serve in person. With respect to Cavalry in particular, which cannot be replaced by substitutes, notwithstanding a considerable shew of alacrity at the Commencement, the ultimate collection of the number required is very doubtful. This arises from Some circumstances for which it is difficult to find a remedy. It seems certain that no one Troop will furnish Volunteers sufficient for a distinct Command, of course an incorporation of persons belonging to different Troops will be requisite; and I am apprehensive that the necessity of passing under the command of new officers and of mixing with Horsemen in a great variety of Uniforms will deduct greatly from their ardour, and of course from the number to be obtained. Besides the inconveniences already stated, these Corps are hitherto but partially equipped, and in order that no means may be neglected of encouraging them to serve, I would recommend that swords and pistols for one hundred Horsemen (or as many as can be spared) be forwarded immediately to Baltimore directed to Brigadier General Smith who will Command the detachment from this State. This will destroy a ground of excuse, which otherwise would be conclusive and will I think greatly strengthen our means of Complying with the requisition.
I am &c

Tho S Lee
The HonorableAlexander Hamilton EsqSecretary Treasury.

